


Exhibit 10.1








NETSUITE INC.


April 25, 2014
Marc Huffman
c/o NetSuite Inc.
2955 Campus Drive, Suite 100
San Mateo, CA 94403-2511
Re:
Letter Relating to Employment Terms

Dear Mr. Huffman:
This letter is to confirm the terms of your employment with NetSuite Inc. (the
“Company”) effective as of May 1, 2014 (the “Effective Date”). This letter
supersedes all prior agreements relating to the terms of your employment, except
for the Severance and Change of Control Agreement dated the same date as this
letter, between you and the Company (the “Severance Agreement”) and the
Confidentiality and Invention Assignment Agreement dated the same date as this
letter, between you and the Company (the ‘Confidentiality Agreement”).
1.    Title and Cash Compensation
Your new title shall be President, Worldwide Sales and Distribution.  In your
capacity as President, Worldwide Sales and Distribution, you will report to
James McGeever, COO.  As of the Effective Date, your monthly base salary will be
$25,000 per month, payable in accordance with NetSuite’s normal payroll
practices. This position is exempt and therefore you are not eligible for any
over-time pay.


In addition to your base salary, you are also eligible for an annual
performance-based cash incentive award with an annual target potential payout
equal to $300,000 for 2014. The performance components shall be set each year,
and the performance against them determined, by the Compensation Committee in
consultation with the COO and/or CEO. The annualized target payout set forth
above, of course, will be pro-rated for the remainder of 2014 from Effective
Date.
2.    Other Benefits
As an employee, you will continue to be eligible to receive our standard
employee benefits except to the extent that this letter agreement provides you
with more valuable benefits than the Company’s standard policies.  




--------------------------------------------------------------------------------




3.    Additional Terms
You should be aware that your employment with the Company is for no specified
period and constitutes "at will" employment.  As a result, you are free to
resign at any time, for any reason or for no reason.  Similarly, the Company is
free to conclude its employment relationship with you at any time, with or
without cause, subject to the severance obligations under the Severance
Agreement referred to above.
Please review these terms to make sure they are consistent with your
understanding.  If so, please send the original signed offer letter in the
provided envelope to Kathy Zwickert no later than two days after your receipt of
this letter.




 
 
 
Sincerely,
 
 
 
 
AGREED:
 
 
NetSuite Inc.
 
 
 
 
Signed:
/s/ Marc Huffman
By:
/s/ Jim McGeever
 
Marc Huffman
 
Jim McGeever
Dated:
May 1, 2014
 
Chief Operating Officer
 
 
 
 





